EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nathan Mutter (Reg. No. 70,107) on 6/13/22.

The application has been amended as follows:

Rewrite claim 1 as follows:
“1.	(Currently Amended) A method for internet protocol (IP) warming, comprising:
identifying a target number of communication messages to transmit from an IP address to a set of devices;
retrieving communication information for the set of devices, wherein the communication information indicates how the set of devices interacts with one or more previous communication messages;
identifying an internet service provider (ISP) for one or more devices of the set of devices;
generating a plurality of transmission thresholds for the IP address based at least in part on the identified ISP, a rate of send volume increase defining an incremental increase in a number of communication messages, the target number of communication messages, and the communication information, wherein a transmission threshold of the plurality of transmission thresholds indicates a threshold number of the target number of communication messages to transmit within a time duration of a plurality of time durations;
transmitting, during a first time duration of the plurality of time durations, a first subset of the target number of communication messages to the set of devices;
receiving feedback information from the set of devices in response to transmitting the first subset of the target number of communication messages; and 
transmitting, during a second time duration following the first time duration, a second subset of the target number of communication messages to the set of devices based at least in part on the feedback information and the incremental increase in the number of communication messages indicated by the rate of send volume increase.”;

Rewrite claim 19 as follows:
“19.	(Currently Amended) An apparatus for internet protocol (IP) warming, comprising:
a processor;
memory coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
identify a target number of communication messages to transmit from an IP address to a set of devices;
retrieve communication information for the set of devices, wherein the communication information indicates how the set of devices interacts with one or more previous communication messages;
identify an internet service provider (ISP) for one or more devices of the set of devices;
generate a plurality of transmission thresholds for the IP address based at least in part on the identified ISP, a rate of send volume increase defining an incremental increase in a number of communication messages, the target number of communication messages, and the communication information, wherein a transmission threshold of the plurality of transmission thresholds indicates a threshold number of the target number of communication messages to transmit within a time duration of a plurality of time durations; 
transmit, during a first time duration of the plurality of time durations, a first subset of 
receive feedback information from the set of devices in response to transmitting the first subset of the target number of communication messages; and
transmit, during a second time duration following the first time duration, a second subset of the target number of communication messages to the set of devices based at least in part on the feedback information and the incremental increase in the number of communication messages indicated by the rate of send volume increase.”; and

Rewrite claim 20 as follows:
“20.	(Currently Amended) A non-transitory computer-readable medium storing code for internet protocol (IP) warming, the code comprising instructions executable by a computer processor to:
identify a target number of communication messages to transmit from an IP address to a set of devices;
retrieve communication information for the set of devices, wherein the communication information indicates how the set of devices interacts with one or more previous communication messages;
identify an internet service provider (ISP) for one or more devices of the set of devices;
generate a plurality of transmission thresholds for the IP address based at least in part on the identified ISP, a rate of send volume increase defining an incremental increase in a number of communication messages, the target number of communication messages, and the communication information, wherein a transmission threshold of the plurality of transmission thresholds indicates a threshold number of the target number of communication messages to transmit within a time duration of a plurality of time durations; 
transmit, during a first time duration of the plurality of time durations, a first subset of 
receive feedback information from the set of devices in response to transmitting the first subset of the target number of communication messages; and
transmit, during a second time duration following the first time duration, a second subset of the target number of communication messages to the set of devices based at least in part on the feedback information and the incremental increase in the number of communication messages indicated by the rate of send volume increase.”.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of “a method for internet protocol (IP) warming, comprising: identifying an internet service provider (ISP) for one or more devices of the set of devices; generating a plurality of transmission thresholds for the IP address based at least in part on the identified ISP, a rate of send volume increase defining an incremental increase in a number of communication messages, the target number of communication messages, and the communication information, wherein a transmission threshold of the plurality of transmission thresholds indicates a threshold number of the target number of communication messages to transmit within a time duration of a plurality of time durations; transmitting, during a first time duration of the plurality of time durations, a first subset of the target number of communication messages to the set of devices; receiving feedback information from the set of devices in response to transmitting the first subset of the target number of communication messages; and transmitting, during a second time duration following the first time duration, a second subset of the target number of communication messages to the set of devices based at least in part on the feedback information and the incremental increase in the number of communication messages indicated by the rate of send volume increase” in light of other features as recited in independent claim 1 and similarly recited in independent claims 19 and 20. The dependent claims are allowed at least by virtue of their dependencies from the independent claims.

“Singh et al.” (US PGPUB 2019/0213476) (Hereinafter Singh) discloses an apparatus and/or a method for using a predicted engagement metric to determine a time bin and executing a digital content campaign by sending new electronic messages during the determined time bin.
Singh does not explicitly disclose a method for internet protocol (IP) warming, comprising: identifying an internet service provider (ISP) for one or more devices of the set of devices; generating a plurality of transmission thresholds for the IP address based at least in part on the identified ISP, a rate of send volume increase defining an incremental increase in a number of communication messages, the target number of communication messages, and the communication information, wherein a transmission threshold of the plurality of transmission thresholds indicates a threshold number of the target number of communication messages to transmit within a time duration of a plurality of time durations; transmitting, during a first time duration of the plurality of time durations, a first subset of the target number of communication messages to the set of devices; receiving feedback information from the set of devices in response to transmitting the first subset of the target number of communication messages; and transmitting, during a second time duration following the first time duration, a second subset of the target number of communication messages to the set of devices based at least in part on the feedback information and the incremental increase in the number of communication messages indicated by the rate of send volume increase.

“Kramer et al.” (US PGPUB 2018/0219820) (Hereinafter Kramer) discloses methods and systems that facilitate management and execution of electronic message campaigns while appropriately managing challenges presented by spam filters, black lists, domain blocking technologies, and the like.
Kramer does not explicitly disclose a method for internet protocol (IP) warming, comprising: identifying an internet service provider (ISP) for one or more devices of the set of devices; generating a plurality of transmission thresholds for the IP address based at least in part on the identified ISP, a rate of send volume increase defining an incremental increase in a number of communication messages, the target number of communication messages, and the communication information, wherein a transmission threshold of the plurality of transmission thresholds indicates a threshold number of the target number of communication messages to transmit within a time duration of a plurality of time durations; transmitting, during a first time duration of the plurality of time durations, a first subset of the target number of communication messages to the set of devices; receiving feedback information from the set of devices in response to transmitting the first subset of the target number of communication messages; and transmitting, during a second time duration following the first time duration, a second subset of the target number of communication messages to the set of devices based at least in part on the feedback information and the incremental increase in the number of communication messages indicated by the rate of send volume increase.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
June 13, 2022